DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 08/25/2022. The examiner acknowledges the amendments to claims 11, and 52 - 53. Claims 1 – 10 and 12 – 49 are cancelled. Claims 54 – 62 are new. Claims 11 and 50 - 62 are subject to examination hereinbelow.  

Response to Arguments
Applicant’s arguments, see pg 4, filed 08/25/2022, with respect to the USC 112(b) rejections of claims 52 - 53 have been fully considered and are persuasive.  The USC 112(b) rejections of claims 52 - 53 have been withdrawn. 
Applicant’s arguments, see pg 7, filed 08/25/2022, with respect to the rejection(s) of claim(s) 11 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 8244368 B2 to Sherman (cited in previous Office Action, hereinafter Sherman II), which teaches a plastic radome (78) covering an antenna (72) [col 6, ln 28-51; col 7, 6-24] (Fig 9).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 56 – 57 and 59 - 60 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 56 - 57 recites the limitation "the portion of the casing of the implantable reporting processor outside of the receptacle."  There is insufficient antecedent basis for this limitation in the claim, because the portion of the casing of the implantable reporting processor that is outside of the receptacle has not been previously identified, so it is unclear what portion of the casing Applicant is referring to.
The term “substantially” in claims 59 and 60 is a relative term which renders the claims indefinite. The term “substantially” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. To further prosecution, the term “substantially” will be interpreted as any degree of being filled or void in claims 59 and 60 respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11, 52, and 58 - 61 are rejected under 35 U.S.C. 103 as being unpatentable over US 8080064 B2 to Dietz, et al. (cited in previous Office Action, hereinafter Dietz) in view of US 8176922 B2 to Sherman, et al. (cited in previous Office Action, hereinafter Sherman) and US 8244368 B2 to Sherman (cited in previous Office Action, hereinafter Sherman II).
Regarding claim 11, Dietz teaches a method [col 7, ln 46-56] comprising:
Forming a cavity (artificially formed cavity is shown in Fig 5) in a tibia (94) of a living subject [col 7, ln 4-18]; and
Inserting at least a portion (22, 36, and 38) of a prosthesis into the cavity [col 7, ln 4-18] (Fig 5), the prosthesis including an implantable reporting processor (comprising wireless communication device 70) [col 5, ln 24 - col 6, ln 2] (Fig 3-4), the implantable reporting processor having:
	A casing (comprising stem 22 and spacer 38) [col 3, ln 56 – col 4, ln 3] (Fig 3);
electronic circuitry (comprising a power source circuit) [col 5, ln 47 – col 6, ln 2] (Fig 4); and
	an antenna (comprising stem extension 36 and antenna wire 66) coupled to the electronic circuitry to transmit and receive radio- frequency (RF) signals (via a transceiver circuit 72) [col 5, ln 47 - 55] (Fig 4).
However, Dietz does not teach a radome;
a battery coupled to the electronic circuitry; and
the antenna being covered and protected by the radome, where the radome comprises a plastic material that allows RF signals to propagate to and from the antenna through the radome;
where the radome is a first part of the prosthesis that is inserted into the cavity when the prosthesis is implanted in the tibia.
Sherman teaches a battery (68) coupled to electronic circuitry (RF transceiver 60 and processor 64) [col 7, ln 27-56] (Fig 2B).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Dietz to have a specific power source of a battery coupled to its electronic power source circuitry, because doing so would have the predictable result of continuously supplying power to the electronic components of the implant, as recognized by Sherman [col 7, ln 27-56].
Sherman II teaches a radome (comprising bobbin 72, sleeve 78, and screw head 70) [col 6, ln 28-51; col 6, ln 65 – col 7, ln 1 - 24] (Fig 9);
an antenna (16) being covered and protected by the radome [col 6, ln 28-51; col 7, 6-24] (Fig 9), where the radome (sleeve 78) comprises a plastic material that allows radio- frequency (RF) signals to propagate through the radome (to secondary coil 16) [col 6, ln 28-51; col 7, 6-24] (Fig 9);
where the radome is a first part of the prosthesis that is inserted into the cavity when the prosthesis is implanted in the tibia ([col 6, ln 65 – col 7, ln 1 - 24], screw head 70, bobbin 72, and sleeve 78 form a radome assembly which protects antenna 16 disposed therewithin when inserted into a cavity of a tibia) (Fig 7).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Dietz to have a casing with a radome;
the antenna being covered and protected by the radome, where the radome comprises a plastic material that allows RF signals to propagate to and from the antenna through the radome;
where the radome is a first part of the prosthesis that is inserted into the cavity when the prosthesis is implanted in the tibia, because doing so would help protect the antenna, as recognized by Sherman II [col 7, 6-24].

Regarding claim 52, Dietz in view of Sherman and Sherman II teach the limitations of claim 11, and Dietz further teaches coupling the casing (comprising stem 22 comprising internal chamber 34 and spacer 38) of the implantable reporting processor (comprising wireless communication device 70) to a tibial plate (12) to thereby provide the prosthesis [col 3, ln 56 – col 4, ln 3; col 4, ln 34-45; and col 5, ln 24-35] (Fig 2 and 3).

Regarding claim 58, Dietz in view of Sherman and Sherman II teach the limitations of claim 11, and Dietz further teaches the implantable reporting processor comprises a biocompatible material (titanium stem extension 36 of Dietz [col 4, ln 64 – col 5, ln 1]) within the radome (comprising bobbin 72, sleeve 78, and screw head 70) of Sherman II [col 6, ln 28-51; col 6, ln 65 – col 7, ln 1 - 24]).

Regarding claim 59, Dietz in view of Sherman and Sherman II teach the limitations of claim 58, wherein the biocompatible material (titanium stem extension 36 of Dietz [col 4, ln 64 – col 5, ln 1]) substantially fills the radome (comprising bobbin 72, sleeve 78, and screw head 70) of Sherman II [col 6, ln 28-51; col 6, ln 65 – col 7, ln 1 - 24]).

Regarding claim 60, Dietz in view of Sherman and Sherman II teach the limitations of claim 11, however Dietz does not teach the radome is substantially void of air.
Sherman II teaches the radome (screw head 70, comprising bobbin 72, and sleeve 78) is substantially void of air (such as where it is filled with antenna 16 and bobbin 72) [col 6, ln 28-51; col 6, ln 65 – col 7, ln 1 - 24] (Fig 9).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Dietz to have the radome is substantially void of air, because doing so would help protect the antenna, as recognized by Sherman II [col 7, 6-24].

Regarding claim 61, Dietz in view of Sherman and Sherman II teach the limitations of claim 11, however Dietz does not teach the antenna extends into the radome.
Sherman II teaches the antenna extends into the radome (screw head 70, bobbin 72, and sleeve 78, in particular sleeve 78) [col 6, ln 28-51; col 6, ln 65 – col 7, ln 1 - 24] (Fig 9).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Dietz to have the antenna extends into the radome, because doing so would help protect the antenna, as recognized by Sherman II [col 7, 6-24].

Claims 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Dietz in view of Sherman and Sherman II as applied to claim 11 above, and further in view of US 20100331932 A1 to Stevenson, et al. (cited in previous Office Action, hereinafter Stevenson).
Regarding claim 50, Dietz in view of Sherman and Sherman II teach all the limitations of claim 11, however they do not teach configuring the electronic circuitry such that the battery has a projected lifetime of at least one year.
Stevenson teaches configuring electronic circuitry such that the battery has a projected lifetime of at least one year ([0007], processing circuitry can be programmed with settings such that a battery may last for up to 10 years).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Dietz in view of Sherman and Sherman II to configure the electronic circuitry such that the battery has a projected lifetime of at least one year based on the teachings of Stevenson, because doing so would enable a power source to last up to 10 years without needing to change it during that time, as recognized by Stevenson [0007].

Regarding claim 51, Dietz in view of Sherman and Sherman II teaches all the limitations of claim 11, however they do not teach configuring the electronic circuitry such that the battery has a projected lifetime of at least ten years.
Stevenson teaches configuring electronic circuitry such that the battery has a projected lifetime of at least ten years ([0007], processing circuitry can be programmed with settings such that a battery may last for up to 10 years).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Dietz in view of Sherman and Sherman II to configure the electronic circuitry such that the battery has a projected lifetime of at least ten years based on the teachings of Stevenson, because doing so would enable a power source to last up to 10 years without needing to change it during that time, as recognized by Stevenson [0007].

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Dietz in view of Sherman and Sherman II as applied to claim 52 above, and further in view of US 20090149964 A1 to May, et al. (cited in previous Office Action, hereinafter May).
Regarding claim 53, Dietz in view of Sherman and Sherman II teach the limitations of claim 52, however they do not teach using a set screw to couple the casing of the implantable reporting processor to the tibial plate.
May teaches using a set screw (252) to couple a structure similar the housing of the implantable reporting processor (stem 20) to a tibial tray (216) [0097] (Fig 14).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Dietz in view of Sherman and Sherman II to substitute the integral coupling between stem 20 and tibial tray 12 of Dietz of the Dietz/Sherman/Sherman II combination for a set screw to couple the housing of the implantable reporting processor to the tibial tray, because using a set screw would have the predictable result of helping to secure the stem in a secure position, as recognized by May [0097].

Claim(s) 62 is rejected under 35 U.S.C. 103 as being unpatentable over Dietz in view of Sherman and Sherman II as applied to claim 11 above, and further in view of US 20080309481 A1 to Tanaka, et al. (cited by Applicant, hereinafter Tanaka).
Regarding claim 62, Dietz teaches the electronic circuitry comprises a timing circuit and a processing circuit (74) [col 5, ln 47 – col 6, ln 2].
However, Dietz in view of Sherman and Sherman II do not teach an inertial measurement unit, and further comprising configuring the timing circuit to activate the processing circuit to selectively couple to the inertial measurement unit at one or more of programmed times per day or a number of times per day.
Tanaka teaches an inertial measurement unit (acceleration sensor 12) [0065] (Fig 3), and further comprising configuring a timing circuit (real time clock (RTC) 14) to activate a processing circuit (microcomputer 20) to selectively couple to the inertial measurement unit at one or more of programmed times per day or a number of times per day ([0065 – 0066], RTC 13 selectively controls switch 15 via parallel input/output (PIO) interface 26 to selectively power and couple the acceleration sensor 12 to microcomputer 20 a number of times per day) (Fig 3).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Dietz of the Dietz/Sherman/Sherman II combination to have an inertial measurement unit, and further comprising configuring the timing circuit to activate the processing circuit to selectively couple to the inertial measurement unit at one or more of programmed times per day or a number of times per day, because doing so would enable determining if a user is sitting at a desk or running [Tanaka, 0091] and help save power [Tanaka, 0141].

Allowable Subject Matter
Claim 54 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 56 – 57 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 54 would be allowable because it comprises allowable subject matter comprising a casing of an implantable reporting processor comprising a central portion which is inserted into a receptacle of a tibial plate. The closest prior art of record, Dietz, teaches a connecting portion (56) of a casing (38) of an implantable reporting processor which is inserted into a receptacle (30) of a tibial plate (12) [col 4, ln 34 - 45] (Fig 2). However, Dietz does not teach a central portion of the casing is inserted into the receptacle of the tibial plate.
Claim 55 would be allowable for depending from the allowable subject matter of claim 54.
Claims 56 - 57 would be allowable for depending from the allowable subject matter of claim 54 and if the USC 112(b) issues were resolved.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 9 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Raymond P Dulman/Examiner, Art Unit 3791           

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791